               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
UNITED STATES OF AMERICA                  :    Crim. No. 1:07-CR-209
                                          :
                                          :
                   v.                     :
                                          :
                                          :
WOODY GRIER                               :    Judge Sylvia H. Rambo

                             MEMORANDUM
      Before the court is Defendant Woody Grier’s Motion for Compassionate

Release and Reduction of Sentence under 18 U.S.C. § 3582(c)(1)(A). (Doc. 83.) For

the reasons outlined below, the motion will be granted.

      I.     BACKGROUND

      In May 2007, a grand jury indicted Mr. Grier for possession with intent to

distribute 5 grams or more of cocaine base in violation of 21 USC § 841(a)(1). (Doc.

1.) Mr. Grier pleaded guilty to the offense, and in November 2008, the court

sentenced him to 235 months of incarceration followed by 48 months of supervised

release. (Doc. 54.) In March 2019, the court granted a motion by Mr. Grier for

reduction of sentence under Section 404 of the First Step Act and reduced his

sentence to 188 months. (Doc. 75.) He is presently incarcerated at FMC Devens and

is projected to be released in March 2023. (Doc. 88, p. 4.)

      Mr. Grier has filed a motion for compassionate release under 18 U.S.C. §

3582(c)(1)(A) requesting a reduction in sentence to time served based on his medical


                                          1
conditions, the dangers presented by the COVID-19 pandemic, and his efforts at

rehabilitation. The government filed a brief in opposition to the motion and Mr. Grier

filed a reply. (Docs. 88, 92.) The matter is thus ripe for resolution.

      II.    STANDARD OF REVIEW

      Under 18 U.S.C. § 3582(c)(1)(A), a defendant may move the sentencing court

to reduce his or her term of imprisonment. To do so, the defendant must first request

that the Bureau of Prisons file such a motion on his or her behalf, and may only move

after he or she has “fully exhausted all administrative rights to appeal a failure of the

Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days

from the receipt of such a request by the warden of the defendant’s facility,

whichever is earlier[.]”18 U.S.C. § 3582(c)(1)(A).

      If the defendant complies with this exhaustion requirement, the court may

reduce his or her term of imprisonment, after considering the factors set forth in 18

U.S.C. § 3553(a), if the court finds that extraordinary and compelling reasons

warrant such a reduction, and that the reduction is consistent with the applicable

policy statements by the Sentencing Commission. 18 U.S.C. § 3582(c)(1)(A)(i).

Under the Sentencing Commission’s relevant policy statement, the court must also

find that the defendant is not a danger to the safety of any person or the community

as provided in 18 U.S.C. § 3142(g). USSG § 1B1.13.2. Medical conditions that

qualify as “extraordinary and compelling reasons” include:


                                           2
         (1) suffering from a serious physical or medical condition,
         (2) suffering from a serious functional or cognitive impairment, or
         (3) experiencing deteriorating physical or mental health because of
             the aging process
    that substantially diminishes the ability of the defendant to provide self-
    care within the environment of a correctional facility and from which he
    or she is not expected to recover.
USSG § 1B1.13, cmt. n.1(A)(ii).

      Under 18 U.S.C. § 3553(a), the court considers multiple factors, including,

among other things, (1) “the nature and circumstances of the offense and the history

and characteristics of the defendant”; (2) “the need for the sentence imposed…to

protect the public from further crimes of the defendant”; (3) “the need for the

sentence imposed…to afford adequate deterrence to criminal conduct”; and (4) “the

need for the sentenced imposed…to reflect the seriousness of the offense, to promote

respect for the law, and to provide just punishment for the offense.” The burden rests

with the defendant to show that a reduction in sentence is proper. United States v.

Jones, 836 F.3d 896, 899 (8th Cir. 2016); United States v. Green, 764 F.3d 1352,

1356 (11th Cir. 2014).

      III.   DISCUSSION

      The court finds that Mr. Grier meets the requirements of the compassionate

release statute, and his sentence will therefore be reduced to time served together

with a special term of supervised release. A person seeking compassionate release

under 18 U.S.C. § 3582(c)(1)(A) must first “fully exhaust[] all administrative rights

                                          3
to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s

behalf or the lapse of 30 days from the receipt of such a request by the warden of the

defendant's facility, whichever is earlier.” The exhaustion of administrative remedies

requirement allows the Bureau of Prisons an opportunity to review and exercise its

authority in an area that it directly regulates, as well as promotes speedy resolution

by constructing a record for judicial review. Woodford v. Ngo, 548 U.S. 81, 89

(2006); United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).

      Here, Mr. Grier has sufficiently exhausted his administrative remedies for

purposes of the compassionate release statute. Mr. Grier filed a request for

compassionate release with the warden of his institution based on his medical

conditions that specifically cites his diabetes and obesity and the fact that he is

confined to a wheel chair, and the warden’s response makes clear that she also

considered the fact Mr. Grier had already been exposed to and contracted COVID-

19. (See Doc. 84-2, p. 2 of 2.) The Bureau of Prisons thus had a fair opportunity to

consider all of the relevant circumstances presented in Mr. Grier’s motion, which in

turn satisfies the purpose of the exhaustion of remedies requirement such that it

would be superfluous to require Mr. Grier to submit a new request specifically citing

his potential future risk of re-infection. Cf. Waiters v. Parsons, 729 F.2d 233, 237-

38 (3d Cir. 1984).




                                          4
      Mr. Grier has also demonstrated extraordinary and compelling circumstances

justifying compassionate release based on his medical conditions and associated risk

of severe illness from COVID-19, his institution’s past and present experience with

the virus, and his substantial rehabilitation efforts. Mr. Grier is 52 years-old and

suffers from uncontrolled type 2 diabetes, obstructive sleep apnea, hypertension,

anemia, hyperlipidemia, edema, and osteoarthritis of the hip. (See Doc. 86, pp. 1,

14-15, 31, 46, 59, 64-65, 94.) He is also morbidly obese with a body mass index of

64.6, and as a result, he requires routine mobility training. (Id. pp. 1-2, 5, 9-10, 56,

72, 88-89.) Mr. Grier requires a wheelchair for sitting, a walker for walking, and a

continuous positive airway pressure machine for sleeping. (Id. pp. 9, 14, 88-89.) In

addition, Mr. Grier has a history of leg ulcers and chronic wounds, and in 2019 he

was admitted to an outside hospital to treat maggots in his wounds. (Id. pp. 15-17,

19-20, 45, 58-59, 64-65, 86, 97.)

      Several of Mr. Grier’s conditions, including morbid obesity, diabetes, and

hypertension, have been recognized by the Centers for Disease Control and

Prevention as COVID-19 comorbidities. See Centers for Disease Control and

Prevention,    COVID-19,        People     with    Certain     Medical     Conditions,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

medical-conditions.html (“The risk of severe COVID-19 illness increases sharply

with elevated BMI.”). FMC Devens currently reports two COVID-19 infected


                                           5
inmates, 375 prior infections among inmates, 63 prior infections among staff

members, and 11 inmate deaths due to the virus. See Federal Bureau of Prisons,

COVID-19 Coronavirus, https://www.bop.gov/coronavirus. As is evident from these

numbers, prisons are poorly suited for social distancing and incarcerated persons

generally face a heightened of contracting the virus. See United States v. Pitt, No.

1:97-CR-108-01, 2020 WL 4677251, at *2 (M.D. Pa. Aug. 12, 2020) (Rambo, J.);

United States v. Somerville, 463 F. Supp. 3d 585, 598 (W.D. Pa. 2020) (“Even under

normal circumstances, ‘[p]risons are tinderboxes for infectious disease.’”) (quoting

United States v. Rodriguez, 451 F. Supp. 3d 392, 394 (E.D. Pa. 2020)). Mr. Grier’s

serious health conditions together with the risks associated with COVID-19 support

compassionate release.

      The government’s argument that Mr. Grier is not susceptible to a dangerous

COVID-19 infection because he has already contracted and recovered from the virus

is without support in the record. To the best of the court’s knowledge, people that

have contracted COVID-19 may be at risk for reinfection given the emergence of

multiple variants of the virus and the unknown length of antibody protection. See

generally United States v. Anderson, No. 2:07-CR-96, 2021 WL 53122, at *3 (E.D.

Cal. Jan. 6, 2021) (“[G]iven the scientific uncertainty surrounding COVID-19, and

defendant’s risk of reinfection while incarcerated, this court finds defendant can still

show ‘extraordinary and compelling reasons’ exist despite his recovery [from prior


                                           6
infection].”); United States v. Secchiaroli, No. 17-CR-179, 2021 WL 614632, at *6

(W.D.N.Y. Feb. 17, 2021) (granting motion for compassionate release in part due to

the defendant’s risk of re-infection); United States v. Jones, No. 13-CR-252, 2021

WL 1060218, at *4 (W.D. Pa. Mar. 18, 2021) (“A person who previously contracted

COVID-19 may recontract . . . COVID-19 with either the same strain of the virus or

a variant of the strain with which he or she was previously reinfected.”). The

government presents no evidence to the contrary and, if anything, Mr. Grier’s prior

infection at FMC Devens only underscores the danger he would continue to face

going forward.

      Mr. Grier’s substantial efforts at rehabilitation further support compassionate

release. During Mr. Grier’s confinement, he has completed several educational

courses including in the areas of drug education, mental health, general science,

business leadership, Spanish, and plumbing. (Doc. 84-3.) Most importantly, after

more than a decade of incarceration, Mr. Grier has a clean prison record. (Doc. 84,

p. 7; Doc 84-3.) These strong rehabilitation efforts weigh in favor of extraordinary

and compelling circumstances. See Rodriguez, 451 F. Supp. 3d at 405 (finding

extraordinary and compelling circumstances in part due to the defendant's post-

offense rehabilitation and noting that “rehabilitation alone would not constitute an

extraordinary and compelling reason. But the qualifier ‘alone’ implies that

rehabilitation can contribute to extraordinary and compelling reasons. That is how


                                         7
the Commission has understood the statute”) (citing U.S.S.G. § 1B1.13 cmt. n.3

(“Pursuant to 28 U.S.C. § 994(t), rehabilitation of the defendant is not, by itself, an

extraordinary and compelling reason for purposes of this policy statement.”));

United States v. Poole, No. 2:02-CR-20026, 2020 WL 4192280, at *6 (W.D. Tenn.

July 14, 2020) (“Poole's rehabilitation is a consideration. During his time in prison,

Poole has had no incident reports and has made strong rehabilitation efforts. This

weighs in favor of relief.”) (citing Rodriguez; United States v. Brown, 411 F. Supp.

3d 446, 449 (S.D. Iowa 2019) (“[A]lthough ‘rehabilitation. . .is not, by itself, an

extraordinary and compelling reason,’ the Commission implies that rehabilitation

may be considered with other factors.”) (quoting U.S.S.G. § 1B1.13 cmt. n.3)). Mr.

Grier has thus shown extraordinary and compelling circumstances based on his

health conditions, his risk of severe illness from COVID-19, and his demonstrative

rehabilitation over the course of his confinement.

      In addition, Mr. Grier has demonstrated that the 3553(a) factors justify a

reduction in sentence and that further incarceration is not necessary to protect the

public from further crimes. The nature of Mr. Grier’s offense was serious but non-

violent. His crime did not involve especially large quantities of drugs, and it occurred

more than 14.5 years ago. Mr. Grier has also served—commendably—more than

12.4 years in jail, or around 80% of his total sentence, in order to atone for his crime.

Under the circumstances, that extended period of incarceration is sufficient to reflect


                                           8
the seriousness of the offense, provide just punishment and adequate deterrence, and

promote respect for the rule of law.

      Finally, Mr. Grier also does not present a danger to the community and

additional incarceration is not necessary to protect the public. Mr. Grier’s risk of

recidivism is minimal given his age, lack of violent history, and his significant

efforts at rehabilitation and clean prison record. Further, Mr. Grier will serve an

additional 48-months of supervised release in accordance with his initial sentence.

      IV.    CONCLUSION

      For the reasons outlined above, Defendant Woody Grier’s motion for

compassionate release will be granted and the court will reduce his sentence to time

served. An appropriate order shall follow.

                                             s/Sylvia H. Rambo
                                             SYLVIA H. RAMBO
                                             United States District Judge



      Dated: May 10, 2021




                                         9
